Case 5:18-cv-06164-EJD Document 104 Filed 12/fosao%radey aCay-W6 1h t-E,/D (VAD)

| RECEIV U.S. Ostet Court
S: , SCV. Ob! 4 ED Northerv Drsteiet of Calibre
DEC’. 10 2020

 

To J (aust Adminis Ya. and SUSAN Y. SOONG _

 

CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA

 

 

Cail. 31 € Google Plas bid ouniéltelive Laswell i.

 

represent a class member acu 1S The most effected by This
felony conspiracy § iw bezelmenl This issue has (umuittaaly)
deprived me wal valuable Time as well as endless opportiniy in
A iMaufer Causing significant (Yea itive) eb caalioe to. sali Opp

 

hexathinnd ond requiring etal Time m7 my Own personal nasituibcs

alte allbatiants) sll [regeettully) inf lias the cat that [ was ey”

 

Lwpeanalod aud lerwise. sadisposed a the Yeau lay Time wherin This.

respandent WAS recieving Such dispesi ory ‘dice * cal swiinnivdlt as as

 

L is The. court tid L aw how candi nlp nol

 

fo reasons elited to this paclicullae ind [¥ rb invei naka)

 

 

As vella the clove, there ane soverel addtul fads that I

 

wish the couit ie be ii of Frimeril that the ptoposed vesh-
Leta (hich i de (yt tori the oul, uM fictiaalaly. tat: ds re 1S

 

 

Yecess aly we this case) being a heck of cHee bids ao pro- esta Farm of

| the mini mam wtb ngs | in_ay ‘aciment coompansili foe a cealalive

 

ats work i iS nol nearly adaquale i comer suyale the value of my
nal | at high intensify seas hours] and does not eyen begin ta we

bose the oe, market loss crealed br me by The inl g company

 

tunnelling endless adde throwgh hy access pot “tand vittngy ceding tre

 

EF. Mm lew of OW izali ail “whic obsuds ‘Canleubul, wy, “commercial

 

innovall on in compiler manufac ure and unequally effects the grou of [ he

 

market fadlors oltih food This demand [Felony ‘Treen |. Trofiedd) th

 

| rough my me IMy: Drona Hh: AKT was | has Leon also all of te

 

il frcloes which paar a Slavdard Size (capncily) cota. cel | shone

 

 

 
Case 5:18-cv-06164- EJD Document 104 Filed 12/10/20 Page 2 of 4
i=3\ Fi: S34 oo
ste la

 

 

 

ious ~vitlully- inpusible, Nonvilhitaxd-

 

 
 

 

Tal waited "9 hes dion ey and \taye a ight” voice

 

 

high. all =e thes coal — the vid ty hear chimy discrcton,|

 

 

 

 

le t, do liars i ths Case, ] will os F likely need t File yy) |

 

 

 

 

6 omplaiat 4 Wa scperale ae ao So as t haskell. demollulli

lasted I Caw  AsS5uye the Ciuiel Thal J ain well apprised of ty, Fs ral

 

it this wnalley and able is coupeleut | persue Zeucimbalie, Please |

i
|

 

leaye The Lival disposiTion open to uly’ via Tonal ‘itydion shiek wight

et bowne hecessary rf ths Case,

 

 

 

—or

 

 

 

ij will fer sue ES i
peulesstanal 1 x gl Toth { issues,

 

 

 

tf) a

 

 

 

 

 

 

 

 

 

 

4) : Sind? oatl sco.

 

 

 

 

 

 

 

 

 
Case 5:18-cv-06164-EJD Document 104 Filed 12/10/20 Page 3 of 4

aged bag fEEE fp lafenc UE TP fat et LagpefflpeaettdeagEteafes elf SESE tts

Co

Lene -20Thb ¥D 22512my 1%

VINUOSIT¥O 40 LOWWLSIG tuo eae [°9 OSh

1D LOIWLSIC 'S'N "MYT “Bid Seis ravy
ONOOS “A NYSNS

4 FRO). Hh 2? G0

ai 0202 OT 930 rID ~ Gnoog ‘ Wnsn

\

\G3Ag03u

—

a

T¢ We O20? DAG Z

 

=| os  S9eub 20 Lprdmay
: zen HO CINVUIMOd oe ip ahany aN sp
5 Shs ym ge
Case 5:18-cv-06164-EJD Document 104 Filed 12/10/20 Page 4 of 4

 

 

a
I \
i
/
i /
/
7
| s 3 ; - oy
i \
- /
/ Ne
f
\
sy
y,
a ‘,
/ aK
, NN
Pe

‘ Se

 
